Citation Nr: 0803546	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for a neurological 
disorder of the lumbar spine affecting the lower extremities, 
secondary to the service-connected shrapnel wounds.

4.  Entitlement to a disability rating higher 30 percent for 
post-traumatic stress disorder (PTSD).  

5.  Entitlement to a disability rating higher than 10 percent 
for a scar of the right hip.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and P.P.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.  He had service with the United States Marine Corps in 
the Republic of Vietnam, and is a recipient of the Combat 
Action Ribbon and the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In connection with his appeal the veteran testified at a 
videoconference hearing in November 2007, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2007).  A transcript 
of the hearing is associated with the claims file.

The issue of entitlement to service connection for a 
neurological disorder of the lumbar spine, as well as the 
increased rating and TDIU claims, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A skin disorder of the feet was not present in service 
and is not etiologically related to service.

2.  Kidney stones were not present in service and are not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  A skin disorder of the feet was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2007).

2.  Kidney stones were not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a skin disorder 
of the feet, claimed as jungle rot, and for kidney stones.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, including 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in February 2006, prior to its 
initial adjudication of the claims.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for either disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for a skin disability of the feet 
or for kidney stones.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The Board also notes that service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  A VA examination and medical 
opinion have not been obtained with respect to these claims, 
and the Board finds that in the absence of competent evidence 
of a current disability, a remand for such examination and 
nexus opinion is not "necessary".  Cf. Charles v. Principi, 
16 Vet. App. 370 (2002).  The duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Jungle Rot

Service medical records do not reflect any complaint or 
treatment for symptoms of a skin disorder of the feet, or 
diagnosis of jungle rot, or any other chronic disability 
involving the skin of the feet.  The report of examination 
for discharge in January 1970 shows that the veteran's feet 
and skin were found to be normal on clinical evaluation.  
Similarly, the post-service medical evidence of record does 
not indicate that the veteran currently has a skin disorder 
of the feet, including jungle rot.  

Based on the veteran's engagement in combat with the enemy, 
his statements reporting symptomatology experienced in 
service are accepted as true.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  Therefore, the credibility of the 
veteran's account is not at issue.  However, the veteran is 
not competent to diagnose jungle rot or any other skin 
disability of the feet.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  There is in fact no competent evidence 
of record that includes such a diagnosis.

The Board notes that while the veteran is competent to report 
current symptomatology, and symptoms experienced in service, 
the Court has held that 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sep. 20, 1999), the Court 
affirmed that the 38 U.S.C.A § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

In sum, the competent evidence of record does not establish a 
diagnosis of a current skin disability of the feet, nor does 
it relate any current symptomatology reported by the veteran 
to his military service.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim, 
and service connection for jungle rot or other skin 
disability of the feet is not in order.

Kidney Stones

Service treatment records show that the veteran was found to 
have microscopic hematuria in service.  He underwent a 
urology consultation in May 1969, which was inconclusive as 
to etiology.  At separation in January 1970, the veteran was 
found to be clinically normal with respect to the genito-
urinary system.  

Hematuria is a symptom or clinical finding, and is not itself 
a disability.  Symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

After service, the veteran was evaluated in September 1975 
for what he believed to be a kidney stone.  This record of 
that evaluation neither confirms nor denies the presence of a 
kidney stone.  Recent evidence includes a June 2005 urgent 
care note showing complaint of right flank pain, but no 
pertinent diagnosis.  A private urology report dated in June 
2005 shows a trace of blood detected in the veteran's urine, 
but findings are otherwise negative.  A February 2003 letter 
from a private urologist indicates that the veteran was 
"completely cleared" from a hematuria standpoint, and that 
any blood in the urine was likely due to benign prostatic 
hypertrophy.  

In sum, the competent evidence of record does not establish a 
current disability of the kidneys that is related to the 
veteran's military service.  The Board acknowledges that, a 
July 2002 pyelogram detected the presence of a renal scar and 
a renal cyst; however, these conditions were not related by 
the examiner to any injury or symptomatology in service.  
There is in fact no competent opinion of record that purports 
to relate any current symptomatology of the kidneys to the 
veteran's military service.  While the veteran believes that 
there is such a relationship, his opinion does not constitute 
competent medical evidence.  See Espiritu, 2 Vet. App. at 
494.  Accordingly, the Board concludes that the preponderance 
of the evidence is against the claim, and service connection 
for kidney stones is not in order.


ORDER

Entitlement to service connection for a skin disorder of the 
feet is denied.

Entitlement to service connection for kidney stones is 
denied.


REMAND

Entitlement to service connection for a nerve/back condition 
affecting the lower extremities, secondary to the service-
connected shrapnel wounds.

Entitlement to a disability rating higher 30 percent for 
post-traumatic stress disorder (PTSD).

Entitlement to a disability rating higher than 10 percent for 
a scar of the right hip.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).

Service treatment records clearly show that the veteran was 
treated for shell fragment wounds in the lower back and 
buttocks, and service connection has been established for 
resulting disability.  Moreover, service records and current 
records show that the veteran has retained metallic fragments 
in his back.  The veteran currently has diagnoses of a lumbar 
degenerative disc disease, and has reported symptomatology 
experienced in the lower extremities.  Although the record 
contains a VA medical opinion which finds no relationship 
between the service-connected shrapnel injury and any low 
back symptomatology, specifically, the "pain he is having in 
his lower back," there is no opinion with respect to the 
claimed lower extremity symptomatology or neurological 
impairment.  This is significant as the veteran contends that 
it is the shrapnel in his lower back that is the direct cause 
of the lower extremity symptoms, and not the degenerative 
disc disease.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also 
Charles, 16 Vet. App. 370.

The record here establishes that the veteran has current 
neurological symptomatology that may be related to his 
service-connected shrapnel wounds.  The Board further finds 
that the July 2006 medical opinion does not adequately 
address the etiology of the claimed lower extremity or 
neurological symptomatology.  Another opinion is therefore 
necessary.

The Board also notes that the veteran perfected an appeal of 
the issues of entitlement to increased disability ratings for 
PTSD and a scar of the right hip, and for TDIU, and those 
appeals were certified to the Board in March 2007.  The claim 
file does not contain a withdrawal of those appeals.  
However, those issues were not included in supplemental 
statements of the case released in July 2007 and August 2007.  
Moreover, the veteran specifically indicated on a form 
attached to his February 2006 VA Form 9, pertaining 
exclusively to those issues, that he wanted a BVA Travel 
Board hearing to address them.  At the November 2007 Video 
Conference hearing, the issues of entitlement to increased 
disability ratings for 
PTSD and a scar of the right hip, and for TDIU  were not 
discussed by the veteran or his representative.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should contact the 
veteran and determine whether he wishes to 
pursue his perfected appeals involving the 
issues of entitlement to increased 
disability ratings for PTSD and a scar of 
the right hip, and for TDIU.  The veteran 
should be instructed as to the proper 
method for withdrawing an appeal.  If the 
veteran wishes to continue with his 
appeals of those issues, the RO or the AMC 
should determine whether he still wishes 
to present personal testimony on those 
issues.  If so, a hearing should be 
scheduled in accordance with the veteran's 
wishes.  

2.  Then, the RO or the AMC should send 
the veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his neurological impairment 
of the lumbar spine during the period of 
this claim, or the identifying information 
and any necessary authorization to enable 
the VA to obtain such records on his 
behalf.   

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in its 
efforts to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
neurological impairment of the lumbar 
spine.  The claims folder must be made 
available to and reviewed by the examiner.  
All indicated studies should be performed.  

The examiner should provide all current 
diagnoses relating to the lumbar spine or 
neurological impairment of the lower 
extremities, and should provide an opinion 
as to whether there is a 50 percent or 
better probability that any diagnosed 
disorder is etiologically related to the 
veteran's military service, or was caused 
or chronically worsened by the service-
connected shrapnel wounds of the low back 
and buttocks.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


